Gaynor, J.:
The plaintiff was at the desk in the defendant’s store paying for some .goods he was purchasing when a bundle of steel rods about ten feet long which was standing on end in the store against the edge or .jamb of the door, and was of the merchandise there, fell *531over on his foot. There ivas evidence that the defendant was at the same time carrying out of the store to his wagon heavy iron sheets and that the jar from one of them on the sidewalk caused the bundle of rods to fall over. Be this as it may, the ilon-suit at the close of the plaintiff’s evidence was error. The mere fall of the bundle-sufficed to make out a case for the plaintiff for the jury. The maxim that the thing speaks for itself applied. It is a fair inference that the bundle would not have fallen if carefully placed. One who invites the public to his place of business is under the duty of reasonable care to make his place safe to those who come (Davis v. Ferris, 29 App. Div. 623; Schnizer v. Phillips, 108 id. 17; Dutton v. Greenwood Cemetery Co., 80 id. 352).
The judgment should be reversed.
Jenks, Hooker, Bich and Miller, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.